Citation Nr: 1338991	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  07-37 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchial asthma. 

2.  Entitlement to service connection for pleurodynia, claimed as a mild heart attack. 

3.  Entitlement to service connection for a transient ischemic attack (TIA), claimed as blood clots and stroke. 

4.  Entitlement to service connection for anxiety.

5.  Entitlement to a total rating of individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973 and April 1982 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared before the Decision Review Officer (DRO) at a RO hearing in July 2008; a transcript of which is of record. 

The Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  Such a hearing was scheduled in May 2009; however the Veteran did not appear and there is no outstanding hearing request.  His hearing request is deemed withdrawn.  

In December 2011, the Board remanded the claim for further development, and it has since returned for appellate review.

The United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In its decision in Clemons, the Court indicated that VA unduly limited its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  In this case, the Board considered expanding the Veteran's psychiatric claim, as per Clemons; however, the Veteran specifically filed a service connection claim for mental anguish, and anxiety disorder is the only acquired psychiatric disability shown in his medical records.  


FINDINGS OF FACT

1.  In an unappealed October 1984 rating decision, the RO denied service connection for bronchial asthma.   

2.  In an unappealed February 1995 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied service connection claim for bronchial asthma.

3.  The evidence received since the last final rating is cumulative or redundant of the evidence of record at the time of that decision, does not relate to an unestablished fact necessary to substantiate the bronchial asthma claim, or raise a reasonable possibility of substantiating this claim.

4.  The preponderance of the evidence is against finding that the Veteran currently has residuals of a TIA that are related to active military service, or that a brain hemorrhage or contusion manifested to a compensable degree within one year following discharge from service.

5.  The preponderance of the evidence is against finding that the Veteran currently has a disability productive of pleurodynia that is related to his active service.   

6.  The preponderance of the evidence is against finding that the Veteran's current anxiety is related to active military service, or that a psychosis was manifested to a compensable degree within one year following discharge from service

7.  Service connection is not in effect for any disability.




CONCLUSIONS OF LAW

1.  The RO's October 1984 and February 1995 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for bronchial asthma.  38 U.S.C.A. §§ 5108, 5107 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria are not met to establish service connection for residuals of a TIA.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria are not met to establish service connection for pleurodynia.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

5.  The criteria are not met to establish service connection for an anxiety disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

6.  In the absence of an adjudicated service-connected disability, the claim of entitlement to a TDIU lacks legal merit.  38 C.F.R. § 4.16 (2013); Sabonis v. Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim: 1) Veteran status, 2) existence of a disability, 3) relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence - evidence that is both new and material. The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented. To this end, they must be: 1) notified of the evidence and information necessary to reopen the claim (i.e., instructed on what new and material evidence is); (2) apprised of the evidence and information necessary to substantiate each element of the underlying service-connection claim; and (3) notified of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits. 

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim or, if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696  (2009).

Concerning the petition to reopen, the RO sent a pre-adjudicatory VCAA notice letter to the Veteran in November 2006 that was compliant with the holding in Kent, because it sufficiently explained the bases of the October 1984 prior denial of service connection for bronchial asthma (i.e., the deficiencies in the evidence when this claim was previously considered).  That notice letter also informed him of the evidence required to substantiate his service connection claim for bronchial asthma and of his and VA's respective responsibilities in obtaining this supporting evidence.  Although that letter did not identify the RO's subsequent final denial in February 1995, the basis of that denial was essentially the same in that the evidence did not demonstrate that the Veteran's pre-existing asthma was aggravated during service beyond its natural progression.  The Veteran is therefore not prejudiced by the RO's omission of reference to the February 1995 denial.  

As relevant to all claims on appeal here, additional VCAA letters were sent to the Veteran in January 2007, July 2008, September 2008, and December 2011.  The December 2011 letter is also Kent-compliant.  The Veteran has been advised as to how downstream disability ratings and effective dates are assigned.  Thereafter, the Appeals Management Center readjudicated the claims by way of a September 2012 SSOC. VA has satisfied its duty to notify the Veteran concerning his claim.

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, VA and private medical evidence, a DRO hearing transcript, records from the Social Security Administration (SSA), and the Veteran's contentions.  

The Veteran was not afforded a VA examination in conjunction his service connection claims for pleurodynia, TIA, or anxiety.  As the Board will discuss however, the Veteran's primary assertion is that these claimed disabilities are secondary to his bronchial asthma, and the Board determines that new and material evidence has not been received to reopen his service connection claim for bronchial asthma.  Because service connection is not in effect for bronchial asthma, there is no reasonable possibility that a VA examination would aid in substantiating the pleurodynia, TIA, and anxiety claims.  38 U.S.C.A. § 5103A(a)(2); Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79   (2006).  Consequently, a remand of those claims to afford the Veteran an opportunity to undergo relevant VA examinations is not necessary.  Additionally, as will be discussed, service connection is not in effect for any disability, therefore a VA examination will also not aid in substantiating his TDIU claim.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  In response to the September 2012 SSOC, the Veteran indicated that he did not have any additional evidence to submit regarding his appeal and asked that his case be immediately certified to the Board for further appellate consideration.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with this claim have been satisfied.

Petition to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2013). 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In an October 1984 rating decision, the RO denied the Veteran's service connection claim for bronchial asthma.  The RO noted that the Veteran had bronchial asthma that preexisted service, and although he experienced an exacerbation of asthma in service on two occasions, they were acute in nature.  The RO concluded that the Veteran's pre-existing asthma was not aggravated during service beyond its normal progression.  The Veteran did not appeal the rating decision and it therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2013).

In 1994, the Veteran sought to reopen his asthma claim, and the RO, in a February 1995 rating decision, denied the claim.  The RO considered the newly received private medical evidence cumulative as it continued to show current treatment for asthma.  The claim was denied because new and material evidence had not been received.  The Veteran did not appeal the rating decision and it therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2013).

In 2006, the Veteran sought to reopen his asthma claim.  The RO denied such claim in the March 2007 rating decision and this appeal ensued.    

Therefore, the last final and binding denial pertinent to this claim now under consideration is the February 1995 RO rating decision.  

In consideration of the additional evidence received since the final and binding February 1995 RO decision, the Board finds that the additional evidence is cumulative or redundant of evidence already considered in that earlier decision, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

At issue here is whether the evidence received since the last final rating decision relates to an unestablished fact and raises a reasonable possibility that the Veteran's pre-existing bronchial asthma was aggravated during his active military service beyond its natural progression.  

The Board considered the Veteran's lay statements and testimony in support of his claim received since the last final rating decision.  However, these statements continue his contention that his asthma was aggravated during his military service and were already considered by the RO in the last final rating decision.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence). 

The Board considered the Veteran's July 2008 hearing testimony before the DRO in which he reported that a VA pulmonary physician (a Dr. "V."), employed by the Charleston, South Carolina VA medical facility, authored an opinion within the previous month stating that the Veteran's pre-existing bronchial asthma was aggravated by service.  However, after exhausting all efforts, including multiple opinion requests and one phone call to the VAMC, the RO determined that any such opinion from Dr. "V." of the Charleston VAMC is unavailable.  See April 2012 memorandum. 

The Board also considered the private and VA medical evidence received since the final rating decision.  However, this newly received evidence either shows continued treatment for the Veteran's asthma or reflects medical treatment for other disabilities not relevant here.  Notably, evidence showing that the Veteran has asthma and is treated for such disorder was already of record when the last final rating decision was adjudicated and is therefore cumulative or duplicative of evidence already considered.

Based on the foregoing, the Board concludes that the requirements to reopen the claim of entitlement to service connection for bronchial asthma have not been met, and the appeal will be denied. 

Legal Criteria - Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Brain hemorrhage, brain thrombosis, and psychoses are among the chronic disabilities listed in 38 C.F.R. § 3.309(a), and may be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology.  Id.  

Additionally, brain hemorrhage, brain thrombosis, and psychoses, in pertinent part, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Secondary Service Connection 

The Veteran's essential contention is that pleurodynia, TIA residuals, and anxiety originated as a result of aggravation of his pre-existing bronchial asthma which occurred during his active naval service from April 1982 to June 1984.  

As reflected above, however, the Board determined that new and material evidence has not been received to reopen the service connection claim for bronchial asthma.  Because the Veteran is not service-connected for bronchial asthma, service connection for a disability, as secondary to asthma, must fail under 38 C.F.R. § 3.310.  

The Board also considered whether service connection for pleurodynia, TIA residuals, and anxiety is warranted on a direct basis, although not specifically asserted by the Veteran.  



  
Direct Service Connection

a).  Pleurodynia

The Veteran's STRs are negative for any pleuritic complaints, treatment, or diagnoses.  

In September 2003, the Veteran presented to a private emergency room with complaints of pain in the right side of his chest.  It was noted that this pain was pleuritic in nature and radiated to the area between his shoulder blades.  Discharge diagnosis was pleurodynia.  An underlying diagnosis was not rendered.  To the extent that the Veteran's pleuritic pain is due to his bronchial asthma, service connection on a secondary basis cannot be granted for the reasons expressed above.

With the exception of his asthma, the Veteran has not been diagnosed with an underlying condition to account for his pleuritic pain.  (See also, February 2007 VA treatment note diagnosing pain in right rib).  Pain, alone, without a diagnosed or identifiable underlying malady or condition, is not generally considered a disability and cannot substantiate a claim for service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356  (Fed. Cir. 2001). 

There is also no evidence of a nexus between the Veteran's pleurodynia and service.  

Most critically, the Veteran's essential contention of a nexus between his pleurodynia and his bronchial asthma has been fully investigated.  For the reasons and bases discussed above, preponderance of the evidence is against a finding that the Veteran has pleurodynia that is related to service.  

b).  TIA and Anxiety

The Veteran's STRs are negative for any TIA or psychiatric complaints, treatment, or diagnoses.  

The Veteran did not experience a brain hemorrhage, brain thrombosis, or psychosis within the first post-service year.  The first evidence of neurological complaints is not shown in the record until 1994, which is approximately a decade after separation from his second period of service in 1984.  Anxiety is first shown in the record in 2006, more than two decades after service separation.  

There is also no evidence of a nexus between the Veteran's TIA and anxiety, and his military service.  

Most critically, the Veteran's essential contention of a nexus between his TIA and anxiety and his bronchial asthma has been fully investigated.  For the reasons and bases discussed above, preponderance of the evidence is against a finding that the Veteran has residuals of a TIA and anxiety that are related to service.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against these claims and the appeal will be denied.

TDIU Claim

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  When a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  38 C.F.R. § 4.16(b) (2013). 

The Veteran has submitted evidence showing that he is not employed. However,  he has no adjudicated service-connected disabilities, and there is no legal basis for granting a TDIU.  The assignment of a TDIU under 38 C.F.R. § 4.16 assumes and requires the existence of a service-connected disability.  Where, as here, the law and not the evidence is dispositive, the matter on appeal must be terminated or denied as without legal merit. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   The TDIU claim will therefore be denied.   


ORDER

New and material evidence has not been received to reopen the service connection claim for bronchial asthma; the petition to reopen is denied.  

Entitlement to service connection for pleurodynia, claimed as a mild heart attack, is denied. 

Entitlement to service connection for a TIA, claimed as blood clots and stroke, is denied. 

Entitlement to service connection for an anxiety disorder is denied.

Entitlement to a TDIU is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


